     Case 3:18-cv-02076-MO                  Document 17   Filed 12/10/18       Page 1 of 4




                                IN THE UNITED STATES DISTRICT COURT

                                      FOR THE DISTRICT OF OREGON

                                           PORTLAND DIVISION

PACIFIC GULF SHIPPING CO.,                       §    Case No.         3: 18-CV-02076-MO
                                                 §
                              Plaintiff,         §
                                 §
v.                               §                    DECLARATION
                                 §
ADAMASTOS SHIPPING & TRADING §
S.A., VIGOROUS SHIPPING &        §                    IN ADMIRALTY
TRADING S.A., BLUE WALL SHIPPING §
LTD., and PHOENIX SHIPPING &     §
TRADING S.A.,                    §
                                 §
                  Defendants.    §

        My name is George Gourdomichal is. I am over the age of 2 1 years, and am fully capable

and competent of making this declaration, I have personal knowledge of the facts below, and

declare that the fo llowing facts are true and correct under penalty of perjury under the laws of the

United States of A merica pursuant to T itle 28 U.S.C. Section 1746.

         1. My bus iness address is 47-49 Akti Miaouli, Piraeus, Greece GR-18536.

        2. I am the Chief Executive Officer of Blue Wall Shipping Limited ("Blue Wall") and

             Managing Director of Phoenix Shipping & Trading S.A. ("Phoenix"). My brother,

             Stathis Gourdomichalis ("Stathis"), serves as Blue Wa ll 's Chief Operating Officer.

         3. I am authorized to make th is declaration on behalf of Blue Wal l and Phoenix in the

             above-captioned matter.

         4. Blue Wall is a Marshall Islands holding company, which wholly owns e ight subsidiary

             Liberian single purpose vehicle (SPY) ship-owning companies, but it never owned or

             operated the vessel ADAMASTOS. B lue Wall does not now and never had any direct




147286.06507/ 115431315v. l
     Case 3:18-cv-02076-MO             Document 17      Filed 12/10/18     Page 2 of 4




              or indirect ownership interest whatsoever in the vessel ADAMASTOS, or Adamastos

              Shipping at any time herein.

         5. Phoenix is a Marshall Islands ship-management company with a branch in Greece and

              operating in Greece under Greek law 89. It does not own any ship, and never owned

              the vessel ADAMASTOS.

         6. Blue Wall and Phoenix have a technical and commercial contract in place for the

              management of the eight Liberian SPY subsidiary companies.

         7. Vigorous Shipping & Trading, S.A. ("Vigorous Shipping") is the owner of the M/V

              VIGOROUS, which Plaintiff seized in this case.

         8. Blue Wall is the parent company of Vigorous Shipping and wholly owns that company.

         9. Blue Wall has never served as the parent or affiliated company to Adamastos Shipping

              & Trading, S.A. ("Adamastos Shipping"), which was the registered vessel owning

              company of the vessel ADAMASTOS.

         I 0. Adamastos Shipping had a ship-management agreement w ith Phoenix, which served

              as the vessel ADAMASTOS's ISM and technical manager.

         11. Blue Wall is owned by various registered shareholders, who do not inc lude me or

              Stathis. Stathis and I are employees of Blue Wall. Neither Stathis or I have any

              ownership interest, beneficial or otherwise, in the vessel VIGOROUS, and never had

              any ownership interest, beneficial or otherwise, in the vessel ADAMASTOS.

         12. None of Blue Wall 's shareholders have any connection with Adamastos Shipping or

              the vessel ADAMASTOS, which has been scrapped. Adamastos Shipping has no

              corporate relationship to Blue Wall.     To be clear, Adamastos Sh ipp ing was




                                                 2
147286.06507/ 1154313 15v. l
     Case 3:18-cv-02076-MO              Document 17         Filed 12/10/18      Page 3 of 4




              incorporated long before the incorporation of Blue Wall, and was never part of Blue

              Wall' s corporate structure. Adamastos Shipping is no longer incorporated.

         13. Phoenix is the technical and ISM (International Safety Management) system manager

             for each of the vessels operated by Blue Wall, has a Shipman (ship management)

             agreement with each of the vessels, and has no corporate relationship to Blue Wall.

         14. Blue Wall and Phoenix maintain separate books, segregate their funds, and do not

             commingle their assets with each other or any other entity, including Vigorous

              Shipping.

         15. No corporate funds of Blue Wall or Phoenix have been diverted to other than corporate

             purposes.

         16. Neither I nor Stathis have treated any corporate assets of Blue Wall or Phoenix as our

             own, nor has any other officer or director of Blue Wall or Phoenix.

         17. Neither I nor Stathis, nor any other officer or director of Blue Wall or Phoenix have

             represented that we, in our individual capacities, are liable for any of either company' s

             corporate debts.

         18. Blue Wall and Phoenix maintain adequate corporate minutes and records.

         19. There is no intermingling of individual and Blue Wall or Phoenix company records.

         20. Blue Wall or Phoenix are managed by appointed officers and directors, and not by the

             shareholding owners of the company.

         21. Blue Wall and Phoenix are adequately capitalized. The companies are current on their

             contractual obligations.

         22. Blue Wall and Phoenix maintain all corporate formalities, including articles of

             incorporation, by-laws, and minutes of directors' meetings.


                                                   3

147286.06507/ 115431315v. I
      Case 3:18-cv-02076-MO              Document 17         Filed 12/10/18      Page 4 of 4




           23. I have read Plaintiff Pacific Gulf Shipping Co.'s Complaint in the above-styled case.

                Contrary to the allegations asserted by Plaintiff in its Complaint, the use of special

                purpose vehicles (SPVs) for vessel ownership to control liability exposure, and

                managed by a management entity, is the standard business structure in the shipping

                industry. Moreover, a lender' s extraction of cross-collateralization promises from

                affiliated entities is also the norm, and is a commercial reality of maritime borrowing.

           24. Attached is a list of the registered owners of Blue Wall.




Executed on th is
                            t,
                        IO '- day of December,   2:-~~   ~
                                          ~C::::::-~~i\1-=v~~~~-------
                                          George Gourdomichalis




                                                     4

147286.06507/1 I 54313 I 5v. 1
